Exhibit 10.5
 
NXT NUTRITIONALS HOLDINGS, INC.


 

--------------------------------------------------------------------------------

 
CERTIFICATE OF DESIGNATION
OF
SERIES A CONVERTIBLE PREFERRED STOCK
 
(Pursuant to Section 151 of the General Corporation Law of the State of
Delaware)
 

--------------------------------------------------------------------------------



 
The undersigned, the authorized officer of NXT Nutritionals Holdings, Inc., a
Delaware corporation (the “Corporation”), in accordance with the provisions of
Section 103 of the General Corporation Law of the State of Delaware (the “DGCL”)
does hereby certify that, in accordance with Section 141 of the DGCL, the
following resolution was duly adopted by the Board of Directors of the
Corporation on November 15, 2011:
 
RESOLVED, that the Board of Directors, pursuant to authority expressly vested in
it by the Certificate of Incorporation of the Corporation, hereby authorizes the
issuance of a series of Preferred Stock, par value $.001 per share, of the
Corporation, and hereby fixes the designation, preferences, rights and the
qualifications, limitations and restrictions thereof, in addition to those set
forth in the Certificate of Incorporation of the Corporation, as follows:
 
SERIES A CONVERTIBLE
PREFERRED STOCK
 
Section 1. Designation; Amount; and Issue Date.  The shares of such series shall
be designated as “Series A Convertible Preferred Stock” (the “Series A
Convertible Preferred Stock”), the par value thereof shall be $.001 per share
and the number of issued and outstanding shares constituting the Series A
Convertible Preferred Stock shall be 13,075,468 (as may be adjusted by the
Corporation from time to time pursuant to Section 5). The “Issue Date” shall
mean the date that shares of Series A Convertible Preferred Stock are first
issued by the Corporation. The Issue Date shall be deemed to be the date of
issuance of the Series A Convertible Preferred Stock regardless of the number of
times transfer of any such shares is made on the stock records maintained by or
for the Corporation and regardless of the number of certificates which may be
issued to evidence such shares.
 
Section 2. Rank. With respect to dividend rights, the Series A Convertible
Preferred Stock will rank: (i) senior to: (A) the common stock, par value $.001
per share (the “Common Stock”) of the Corporation; (B) all other classes of
common stock of the Corporation; and (C) each other class or series of preferred
stock of the Corporation now or hereafter established by the Board of Directors
(the “Board of Directors” or the “Board”) of the Corporation (collectively
referred to as “Junior Stock”) unless the holder(s) of at least 67% of the
shares of the Series A Convertible Preferred Stock consent in writing to the
creation of Parity Stock or Senior Stock in accordance with Section 7,
respectively prior to the issuance thereof (as defined below); (ii) on a parity
with each other class or series of preferred stock of the Corporation
established hereafter by the Board of Directors, the terms of which expressly
provide that such class or series will rank on a parity with the Series A
Convertible Preferred Stock as to dividend rights (collectively referred to as
“Parity Stock”); and (iii) junior to each class or series of preferred stock of
the Corporation established hereafter by the Board, the terms of which class or
series expressly provide that such class or series will rank senior to the
Series A Convertible Preferred Stock as to dividend rights (collectively
referred to as “Senior Stock”).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 3. Dividends and Distributions.
 
(a) From and after the Issue Date, the holders of each share of Series A
Convertible Preferred Stock shall be entitled to receive dividends at an annual
rate (the “Annual Dividend”) per share equal to the “Dividend Amount”.  The
“Dividend Amount” shall be equal to the quotient obtained by dividing: (i) the
numerator, which shall be equal to the greater of: (a) 10% of the then
outstanding Principal Amount (as defined below) of the Note (as defined below)
as of December 31st of the year for which the Annual Dividend is paid (provided
that the Note remains issued and outstanding and has not been prepaid by the
Corporation); or (b) 10% of the Net Income (as defined below) of the Corporation
in excess of $500,000 for the applicable fiscal year of the Corporation and the
denominator which is equal to 13,075,468.  The Board of Directors of the
Corporation may, in its discretion with respect to each applicable fiscal year
(i) pay all or any portion of the Annual Dividend in cash in accordance with
subsection (c) below; or (ii) elect not to pay currently the Annual Dividend
(provided that the Note remains issued and outstanding and has not been prepaid
by the Corporation) and instead accrue the Annual Dividend and increase the
Principal Amount of the Note by the amount of the Annual Dividend which shall
then be due and payable on the Maturity Date of the Note.  In the event that the
Note has been repaid in full by the Corporation, the Annual Dividend shall be
determined only by subclause (b) above and if the Annual Dividend is accrued and
not paid currently, the Annual Dividend may be paid on the Dividend Payment Date
or accrued and payable to the holder in cash not later than the Mandatory
Conversion Date. The “Principal Amount” shall mean the subscription amount of
the holder of the Note on the Issue Date as increased from time to time by
addition, if applicable, of the Annual Dividend; the “Note” shall mean the
Senior Secured Note issued to certain holders pursuant to a Securities Purchase
Agreement dated November 21, 2011; the “Net Income” shall mean the net income
from operations of the Corporation and its subsidiaries taken as a whole, after
deducting interest, taxes, depreciation, and amortization, and any charges in
connection with the embedded derivative in the Series A Convertible Preferred
Stock, but prior to deduction for the payment of any dividends, for the fiscal
year for which the Annual Dividend is being paid. The “Maturity Date” shall mean
the fourth (4th) anniversary of the Issue Date of the Note and the Series A
Convertible Preferred Stock, provided that in the event the Closing is conducted
in more than one closing, the Note as amended shall have the Maturity Date as of
the initial Closing Date.
 
(b) Dividends shall be computed on the basis of a 360-day year consisting of
twelve 30-day months and will accrue from the date of initial issuance, or from
the most recent date to which dividends have been paid or duly provided for.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Dividends shall accrue commencing as of January 1, 2012, and shall be
payable annually, in arrears, on March 31 of the year following the applicable
fiscal year (each, a “Dividend Payment Date”) as follows: (i) the Annual
Dividend for the fiscal year ending December 31, 2012 shall be payable on March
31, 2013; (ii) the Annual Dividend for the fiscal year ending December 31, 2013
shall be payable on March 31, 2014; (iii) the Annual Dividend for the fiscal
year ending December 31, 2014 shall be payable on March 31, 2015; and (iv) the
Annual Dividend for the fiscal year ending December 31, 2015 shall be payable on
March 31, 2016 to the record holder(s) of the Series A Preferred Stock on the
Mandatory Conversion Date, notwithstanding that a Mandatory Conversion Date
shall have occurred. March 31, 2016 shall sometimes be referred to as the Final
Dividend Payment Date not withstanding that the Mandatory Conversion Date (as
defined in subsection (c) below) of the Series A Convertible Preferred Stock
shall be the fourth (4th) anniversary of the Issue Date.  In the event that the
Series A Convertible Preferred Stock is converted prior to the Mandatory
Conversion Date, the Annual Dividend shall be: (i) prorated based upon the
number of days the Series A Convertible Preferred Stock was held during the
applicable fiscal year prior to the date of conversion divided by 360; and (ii)
payable on the next Dividend Payment Date.  The record date for the
determination of holders of shares of Series A Convertible Preferred Stock
entitled to receive a payment of the Annual Dividend for each applicable fiscal
year shall be December 31, respectively, in each fiscal year, beginning December
31, 2012. In addition, to the extent that any Annual Dividend for any applicable
fiscal year has been accrued and not paid and the Board has not elected pursuant
to Section 3(a) to increase the Principal Amount of the Note, any and all such
unpaid Annual Dividend shall be payable on the Final Dividend Payment Date
(March 31, 2016).
 
Section 4. Transfer.  The Series A Convertible Preferred Stock may not be sold,
assigned, transferred, exchanged, pledged or otherwise disposed of or encumbered
(any of the foregoing, a “Transfer”), in whole or in part, without the prior
written consent of the Corporation.  Any purported Transfer of all or any
portion of a holder’s shares of Series A Convertible Preferred Stock in
violation of this Certificate of Designation shall be null and void, and will
not be entered in the ownership records of the Corporation.
 
Section 5. Conversion.
 
(a) Subject always to Section 5(c) and Section 6, each holder of the Series A
Convertible Preferred Stock shall have the right to convert the Series A
Convertible Preferred Stock, at any time, from time to time, in whole or in
part, into shares of Common Stock in accordance with this 5.  Each share of
Series A Convertible Preferred Stock shall initially be convertible at the
Corporation’s office into one (1) fully paid and nonassessable shares of Common
Stock (calculated as to each conversion to the nearest 1/100th of a share) (the
“Initial Conversion Rate”); provided that the Initial Conversion Rate shall be
adjusted to a conversion rate (calculated to the nearest 1/100th of a share of
common stock) (the “Final Conversion Rate”) on the Adjustment Date equal to: (i)
20% of the sum of: (A) all issued and outstanding shares of Common Stock of the
Corporation on a fully diluted basis immediately prior to the conversion of any
Series A Convertible Preferred Stock; and (B) the number of shares of Common
stock issuable at the Initial Conversion Rate; (ii) divided by 13,075,468.  The
“Adjustment Date” means the first date on which any shares of Series A
Convertible Preferred Stock are converted into shares of Common Stock, which
shall be the Mandatory Conversion Date (as defined below) if there are no
conversions prior to the Mandatory Conversion Date. The shares of Common Stock
issuable upon conversion of each share of Series A Preferred Stock are referred
to as the “Conversion Shares”). All shares of Common Stock which may be issued
upon conversion of the shares of Series A Convertible Preferred Stock will upon
issuance by the Corporation be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof, and the Corporation shall take no action which will cause a
contrary result.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) The right of the holder of Series A Convertible Preferred Stock to convert
such shares into Common Stock shall be exercised by surrendering for such
purposes to the Corporation or its agent, as provided above, certificates
representing the shares of Series A Convertible Preferred Stock to be converted,
duly endorsed in blank or accompanied by proper instruments of transfer and a
notice of conversion.  The Corporation shall not, however, be required to pay
any tax which may be payable in respect of any transfer involved in the issue
and delivery upon conversion of shares of Series A Convertible Preferred Stock
or other securities or property in a name other than that of the holder of the
shares of the Series A Convertible Preferred Stock being converted, and the
Corporation shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons requesting the
issuance thereof shall have paid to the Corporation the amount of any such tax
or shall have established to the satisfaction of the Corporation that such tax
has been paid.
 
(c) Upon the Maturity Date (the “Mandatory Conversion Date”), each share of
Series A Convertible Preferred Stock shall automatically and mandatorily convert
into the Conversion Shares (a “Mandatory Conversion Event”) at the Final
Conversion Rate (whichever is then in effect).  Upon delivery by the Corporation
of notice of a Mandatory Conversion Event to the holder(s) of Series A
Convertible Preferred Stock, such holders shall surrender to the Corporation or
its agent, on the date specified by the Corporation in the notice of a Mandatory
Conversion Event, certificates representing all shares of the Series A
Convertible Preferred Stock, duly endorsed in blank or accompanied by proper
instruments of transfer.  The Conversion Date for all purposes of conversion
pursuant to a Mandatory Conversion Event shall be deemed to be the Mandatory
Conversion Date.
 
(d) The Corporation (and any successor corporation) shall take all action
necessary so that a number of shares of the authorized but unissued Common Stock
(or common stock in the case of any successor corporation) sufficient to provide
for the conversion of the Series A Convertible Preferred Stock outstanding upon
the basis provided for herein are at all times reserved by the Corporation (or
any successor corporation), free from preemptive rights, for such
conversion.  If the Corporation shall issue any securities or make any change in
its capital structure which would change the number of shares of Common Stock
into which each share of the Series A Convertible Preferred Stock shall be
convertible as herein provided, the Corporation shall at the same time also make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Series A Convertible Preferred Stock on the new
basis. Notwithstanding anything to the contrary herein, the Corporation shall
not issue any securities or make any change in its capital structure if as a
result thereof the Corporation would not have sufficient shares of Common Stock
to issue upon conversion of the issued and outstanding shares of Series A
Convertible Preferred Stock.
 
(e) Upon the surrender of certificates representing shares of Series A
Convertible Preferred Stock for conversion on the terms hereof, the person
converting shall be deemed to be the holder of record of the Common Stock
issuable upon such conversion, and all rights with respect to the shares
surrendered shall forthwith terminate, except the right to receive the Common
Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) No fractional shares of Common Stock shall be issued upon conversion of
Series A Convertible Preferred Stock and the aggregate number of shares of
Common Stock which would otherwise be issuable upon any shares surrendered for
conversion at one time by the same holder shall be rounded up to the nearest
whole number.
 
(g) Except with respect to the Annual Dividend payable on the Final Dividend
Payment Date, under no circumstances shall the Corporation make any payment to
any party (including any holder of Series A Convertible Preferred Stock) in
connection with the conversion of shares of Series A Convertible Preferred Stock
into shares of Common Stock.
 
Section 6. Mandatory Conversion or Redemption Upon a Change of Control.
 
(a) If a Change of Control (as defined in Section 6(c)) occurs, each holder of
shares of Series A Convertible Preferred Stock that are outstanding immediately
prior to the Change of Control shall be required either to: (i) convert all, but
not less than all, of its shares of Series A Convertible Preferred Stock into
Common Stock in accordance with the terms hereof; or (ii) submit all, but not
less than all, of its shares of Series A Convertible Preferred Stock to the
Corporation for redemption at the Redemption Price (as defined in Section 6(d)).
 
(b) Upon delivery by the Corporation to each such holder of shares of Series A
Convertible Preferred Stock of a notice of a Change of Control (a “COC Notice”)
setting forth the material terms of the proposed Change of Control and the
procedure by which holders of Series A Convertible Preferred Stock may either
convert their shares of Series A Convertible Preferred Stock into Common Stock
or have such shares redeemed, each such holder shall return to the Corporation,
within ten (10) business days of the date of the COC Notice a notice of election
(the form of which shall be included in the COC Notice) (the “Notice of
Election”) indicating whether such holder irrevocably elects to convert such
holder’s  shares of Series A Convertible Preferred Stock into Common Stock or
submit such shares for redemption.  If no response within 10 days, the Series A
Convertible Preferred Stock shall be deemed to be converted.
 
(i) Any holder of shares of Series A Convertible Preferred Stock which returns
to the Corporation a Notice of Election indicating that it chooses to convert
its shares of Series A Convertible Preferred Stock into Common Stock must comply
with Section 5, with such conversion to be completed immediately prior to the
date upon which the Change of Control is consummated.
 
(ii) Any holder of shares of Series A Convertible Preferred Stock which returns
to the Corporation a Notice of Election indicating that such holder chooses to
submit its shares of Series A Convertible Preferred Stock to the Corporation for
redemption must comply with this Section 6(b)(ii).
 
 
5

--------------------------------------------------------------------------------

 
 
(A) The Redemption Price shall be payable, at the Corporation’s option, in: (A)
cash; (B) the form of consideration the Corporation received in the Change of
Control transaction; or (C) any combination thereof.  If the Corporation pays
all or a portion of the Redemption Price in capital stock, no fractional shares
of any such stock will be issued; instead, the Corporation will round the
applicable number of shares of capital stock up to the nearest whole number of
shares.
 
(iii) The Corporation shall comply with the requirements of Rule 14e-1 under the
Exchange Act of 1934 (the “Exchange Act”) and any other securities laws and
regulations to the extent those laws and regulations are applicable in
connection with the purchase of Series A Convertible  Preferred Stock as a
result of a Change of Control with respect to the Corporation.  To the extent
that the provisions of any securities laws or regulations conflict with any of
the provisions of this Section 6, the Corporation shall comply with the
applicable securities laws and regulations and shall be deemed not to have
breached its obligations under this Section 6.
 
(iv) The Corporation shall not be required to purchase any shares of Series A
Convertible Preferred Stock upon the occurrence of a Change of Control if a
third party makes an offer to purchase the Series A Convertible Preferred Stock
in the manner, for the amount, at the times and otherwise in compliance with the
requirements described in this Section 6 and purchases all shares of Series A
Convertible Preferred Stock validly tendered and not withdrawn.
 
(c)  “Change of Control” shall mean, with respect to the Corporation, the
occurrence of any of the following:
 
(i) the Corporation consolidates or merges with or into, or is acquired by,
another person (other than a wholly owned subsidiary); provided, however, that a
transaction, in which either (A) the Company is the surviving entity or (B) the
holders of the Corporation’s Common Stock and Series A Convertible Preferred
Stock collectively immediately prior to such transaction have, directly or
indirectly more than 50% of the aggregate power of the common stock of the
continuing or surviving corporation or transferee entitled to vote generally at
the election of directors immediately after such event, shall not be a Change of
Control; or
 
(ii) the Corporation sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets (determined on a consolidated
basis) to any person other than to a wholly owned Subsidiary.
 
(d) “Redemption Price” per share of Series A Convertible Preferred Stock shall
be equal to: (i) 20% of Net Sale Price divided by; (ii) 13,075,468.  The “Net
Sale Price” shall be equal to the aggregate purchase price payable if the
Corporation consolidates or merges with or into, or is acquired by, another
person as contemplated by Section 6(c)(i); or (ii) the aggregate purchase price
payable to the Corporation if the Corporation sells all or substantially all of
its assets as contemplated by Section 6(c)(ii), in each case less closing costs,
accounts payable, trade indebtedness, working capital lines of credit, amounts
due and payable pursuant to contracts between the Corporation and third parties
or other indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 7. Voting Rights.
 
(a) In addition or as otherwise required by law, so long as any shares of Series
A Convertible Preferred Stock shall be outstanding, holders of shares of Series
A Convertible Preferred Stock shall vote on an as-converted basis (based on the
Initial Conversion Rate) on all together with the holders of Common Stock as a
single class on all matters as to which the holders of Common Stock are entitled
to vote, except that (A) the holders of shares of Series A Convertible Preferred
Stock shall vote together as a separate class to elect one (1) member of the
Board of Directors of the Corporation (the “Series A Director”) so long as a
majority of the shares of Series A Convertible Preferred Stock issued on the
Issue Date (adjusted for any stock splits or reverse stock splits which may
occur) remain issued and outstanding; and (ii) as provided in subsection (b)
below.
 
(b) So long as any shares of Series A Convertible Preferred Stock shall be
outstanding and unless the consent or approval of a greater number of shares of
Series A Convertible Preferred Stock shall then be required under the DGCL,
without first obtaining the approval of the holders of at least 67% of the then
outstanding shares of Series A Convertible Preferred Stock, given in person or
by proxy either by written consent or at a meeting at which holders of such
shares shall be entitled to vote separately as a class, the Corporation shall
not either directly or by amendment, merger, consolidation or otherwise: (i)
liquidate, dissolve or wind-up the affairs of the Corporation; (ii) amend,
alter, or repeal any provision of this Certificate of Designation, or the
Certificate of Incorporation or the Bylaws of  the Corporation if such
amendment, alteration or repeal would materially and adversely affect the rights
of the Series A Convertible Preferred Stock; (iii) create or authorize the
creation of or issue any Parity Stock or Senior Stock; (iv) increase the maximum
number or decrease the minimum number of directors set forth in the Company’s
bylaws; or (v) authorize or effect the acquisition by the Corporation or any
subsidiary of another entity by means of a purchase of all or substantially all
of the capital stock or assets of such entity. Notwithstanding the foregoing,
the Corporation shall have the right to file a certificate of correction or
similar amendment to the Certificate of Incorporation (including this
Certificate of Designation) in the event that the Corporation determines that
the Certificate of Incorporation or this Certificate of Designation contains a
misstatement or mistake.
 
Section 8. Residual Rights.  All rights accruing to the outstanding shares of
the Corporation not expressly provided for to the contrary herein shall be
vested in the Common Stock.
 
Section 9. Preemptive Rights.  The holders of the Series A Convertible Preferred
Stock are not entitled to any preemptive rights.
 
Section 10. Outstanding Shares.  All shares of Series A Convertible Preferred
Stock shall be deemed outstanding except, from the date of surrender of
certificates representing shares of Series A Convertible Preferred Stock for
conversion into Common Stock, all such shares of Series A Convertible Preferred
Stock shall be deemed converted into shares of Common Stock.
 
[signature on following page]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, NXT Nutritionals Holdings, Inc., has caused this Certificate
of Designation to be signed by Francis McCarthy, its Chief Executive Officer,
this 21st day of November, 2011.
 


 
NXT NUTRITIONALS HOLDINGS, INC.
 


 
By           /s/ Francis McCarthy               
Name:    Francis McCarthy
Title:      President and Chief Executive Officer
 
 
 
 
8

--------------------------------------------------------------------------------